281 S.W.3d 928 (2009)
Jimmy L. TODD, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91841.
Missouri Court of Appeals, Eastern District, Division Two.
April 28, 2009.
Mark A. Grothoff, Columbia, MO, for appellant.
Chris Koster, Atty. Gen., John M. Reeves, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.
Prior report: 243 S.W.3d 537.

ORDER
PER CURIAM.
Jimmy L. Todd appeals the motion court's denial without an evidentiary hearing of his Rule 29.15 motion for post-conviction relief. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 84.16(b)(2).